Citation Nr: 9911771	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-44 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel







INTRODUCTION

The appellant had active naval service from February 1991 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Albuquerque 
Regional Office (RO) August 1993 rating decision which denied 
service connection for a personality disorder.  In February 
1997 and December 1998, the case was remanded to the RO for 
additional development of the evidence.

In his October 1994 substantive appeal, the appellant 
requested a Travel Board hearing.  Of record is an official 
file copy of a March 1995 letter to the appellant from the 
RO, mailed to his last known address, in which he apparently 
indicated a desire to withdraw his hearing request.  
Nonetheless, he was scheduled for a Travel Board hearing in 
August 1996 but, as evidenced by Board hearing section docket 
sheet, he failed to report for same.  38 C.F.R. § 20.704 
(1998).  


FINDINGS OF FACT

1.  Severe personality disorder with antisocial traits and 
alcohol dependence were diagnosed prior to service separation 
in September 1992 and bipolar mood disorder was diagnosed 
several months thereafter, in May 1993.

2.  There is no competent (medical) evidence providing a 
current diagnosis of chronic acquired psychiatric disability 
of service origin.

3.  The appellant failed to report for VA psychiatric 
examinations which were scheduled to resolve a conflict 
between past diagnoses of personality disorder and bipolar 
mood disorder, and to determine the nature and etiology of 
any chronic acquired psychiatric disability which may be 
currently present; he failed to cooperate with VA in the 
development of evidence pertinent to his claim.


CONCLUSION OF LAW

A chronic acquired psychiatric disability was not incurred or 
aggravated during his period of active service, nor may a 
psychosis be presumed to have been so incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
1991 & Supp. 1998);  38 C.F.R. §§ 3.303(c), 3.307, 3.309, 
3.326, 3.655, 4.9 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for psychosis, if the disability 
becomes manifest to a compensable degree within 1 year after 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Personality 
disorders are not considered diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (1998).


Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Where there is a well-grounded claim for disability 
compensation but medical evidence accompanying the claim is 
not adequate for rating purposes, a VA examination will be 
authorized.  A veteran for whom an examination has been 
scheduled is required to report for the examination.  
38 C.F.R. § 3.326(a).  

Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report, from any 
government or private institution may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(b).  

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that when entitlement to a benefit 
can not be established or confirmed without a current VA 
examination and a claimant, without good cause fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.


Factual Background

The claimant's service medical records reveal frequent 
consultations and treatment associated with excessive use of 
alcohol.  In August 1992, he was hospitalized after he tried 
to plug his keys into a live electric socket in the emergency 
room.  On examination at the time of hospital admission, he 
reported a history of use of alcohol since age 15, steadily 
increasing in quantity over time, but he denied a history of 
psychiatric illness or suicide attempts.  On hospital 
discharge, alcohol dependence and severe personality disorder 
with antisocial traits, EPTE (existed prior to enlistment), 
were diagnosed.  

The appellant was noted to be psychiatrically fit for full 
duty and was fully responsible for his actions.  He was 
informed that expeditious administrative separation was 
recommended because of his severe personality disorder 
diagnosis; he voiced understanding and acceptance.  At the 
time of hospital discharge, he was not suicidal, homicidal, 
depressed, or psychotic; he voiced plans to return home and 
to seek alcohol treatment after discharge from service.  On 
service separation medical examination, he reported a history 
of frequent trouble sleeping, depression or excessive worry, 
and nervous trouble.  

Hospitalization records from the Guadalupe Medical Center 
(GMC) from May to June 1993, reveal treatment associated with 
symptoms of severe depression, insomnia, and excessive 
alcohol consumption.  On hospital admission, the appellant 
had racing thoughts, pressured speech, and grandiose ideas 
bordering on delusions; it was noted that he talked to his 
family about suicide in the past.  Reportedly, he had a 
history of alcohol abuse since age 15, but more so in the 
past 2 years, and alternating mood states (reportedly, he 
could be depressed for weeks to months, was hypomanic in the 
past, but this appeared to be his first true manic episode).  
He indicated that he was hospitalized twice for psychiatric 
problems, including drinking, while he was in the Navy.  His 
condition improved on hospital discharge.  Bipolar mood 
disorder, manic phase, was diagnosed.

Analysis

A review of the record indicates that the appellant's claim 
of service connection for a chronic acquired psychiatric 
disability is well grounded.  VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  In this regard, the Board notes 
that all available pertinent records have been obtained and 
associated with his claims folder.  On full review of such 
material, as will be discussed below, the Board is satisfied 
that the appellant has been adequately assisted in the 
development of his claim. 

Based on the foregoing, the Board is of the opinion that 
service connection for a chronic acquired psychiatric 
disability is not warranted.  As indicated above, the case 
was remanded to the RO in February 1997 to further develop 
the evidence in support of the appellant's claim; 
specifically, the RO was requested to afford the him a VA 
psychiatric examination to determine the nature, severity, 
and etiology of any psychiatric disability which may be 
currently present (because of the apparent conflict in the 
pertinent diagnoses noted prior to his service separation and 
the diagnosis indicated at the GMC within a short period of 
time thereafter).  The RO was also requested to obtain 
private medical records of alleged post-service psychiatric 
treatment from the sources identified by the veteran in his 
October 1994 substantive appeal.

In December 1998, the case was again remanded to the RO for 
association with the claims folder of letters to the 
appellant informing him of the time and place of his 
scheduled and apparently missed appointments for VA 
psychiatric examinations.

A review of the record reveals that the development requested 
by the Board in February 1997 and December 1998 has been 
completed by the RO to the fullest extent possible, thus 
fulfilling the duty of VA to assist the claimant in the 
development of facts pertinent to his claim.  

Specifically, by May 6, 1997 letter addressed to the 
appellant's address of record, the RO requested him to submit 
evidence in support of his claim and/or identify the names 
and addresses of medical providers who treated him for his 
psychiatric disability since service (so that the RO could 
obtain such records directly from the identified providers); 
he was requested to submit the information within 60 days and 
was informed of the consequences of his failure to submit it; 
with the letter, 6 copies of medical information release 
forms (VA Forms 21-4142) were enclosed for his execution and 
return to the RO.  No response to the aforementioned request 
for information was received from the appellant to date.  
Through his apparent lack of cooperation, the claimant 
effectively frustrated RO's attempt to satisfy the duty to 
assist under 38 U.S.C.A. § 5107(a).  See Olson v. Principi, 3 
Vet. App. 480 (1992).

By August 21, 1997 and October 7, 1997 letters mailed to his 
address of record ([redacted]), the appellant was informed 
of the time and place of his scheduled VA psychiatric 
examinations (scheduled for September 15, 1997 and November 
18, 1997, respectively), of his duty to report for such 
examinations, and of the consequences of his failure to 
report, in compliance with 38 C.F.R. §§ 3.326(a), 3.655(b).  
See Connolly v. Derwinski, 1 Vet. App. 566 (1991).  An April 
10, 1998 computer-generated printout reveals that he failed 
to report for his scheduled psychiatric examinations; the 
examination requests were therefore canceled on October 10, 
1997.  

The Board notes that the appellant's accredited 
representative suggested, in his March 1999 written 
presentation to the Board, that it is possible that the 
above-identified VA letters to the appellant, scheduling him 
to appear for psychiatric examinations in September and 
November 1997, were mailed to an incorrect address.  
Specifically, the representative suggested that it was 
possible that in the city of the appellant's residence of 
record, there could be both [redacted] and [redacted]; 
as the aforementioned letters were neither addressed to a 
"street" nor to an "avenue," it was contended, the 
appellant may not have actually received his VA psychiatric 
examinations notification letters.  

However, the Board points out that the appellant has 
consistently identified his address of record as [redacted]
(an address to which the VA notification letters were 
actually mailed and were not returned as undeliverable) (see 
his power of attorney executed in July 1993, notice of 
disagreement in November 1993, and substantive appeal in 
October 1994); a review of the record reveals that VA mail 
had reached the appellant at that address in the past.  

In the normal course of events, it is the claimant's burden 
to keep VA apprised of his whereabouts.  "If he does not do 
so, there is no duty on the part of the VA to turn up heaven 
and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  The duty of VA to assist is not always a one-way 
street; the appellant has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He must be prepared to meet his 
obligations by cooperating with the efforts of VA to provide 
an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson, 
3 Vet. App. 480.

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the U.S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") found that notice of a required 
VA examination mailed to the claimant's sole address on file 
was sufficient to trigger his duty to appear for such 
examination, although the evidence in that case later 
revealed that he did not in fact receive such notification 
because he was not in fact residing at that address.  In this 
case, it is clear that the appellant has only one address of 
record and that the notice to report for examination was sent 
to that address.  

Moreover, the Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.



At the time of both the February 1997 and December 1998 Board 
remands, the available medical evidence of record was not 
adequate for evaluation of the appellant's service connection 
claim.  The RO was thus requested to obtain additional 
evidence in support of his claim and to schedule him for VA 
psychiatric examinations.  In particular, the evidence of 
record, as discussed above, reveals that severe personality 
disorder with antisocial traits and alcohol abuse were 
diagnosed prior to his service separation, and such diagnoses 
actually precipitated his discharge from service in September 
1992.  

Otherwise competent private hospitalization records from the 
GMC (see 38 C.F.R. § 3.326(b)), dated within only several 
months after his service separation, revealed a diagnosis of 
a disorder entirely different from that diagnosed during 
service (but, as discussed above, apparently in reliance on 
similar history of long-standing abuse of alcohol).  While 
personality disorders are not subject to service connection, 
see 38 C.F.R. §§ 3.303(c), 4.9, service connection may be 
granted for bipolar mood disorder and alcoholism though 
payment of compensation benefits may not be paid for 
alcoholism per se.  These conflicting conclusions regarding 
the identity of the appellant's disability required further 
clarification and reconciliation.  See Cousino v. Derwinski, 
1 Vet. App. 536 (1991).  

Moreover, as bipolar mood disorder was diagnosed on only 1 
occasion in 1993, additional, contemporaneous medical 
evidence was necessary to provide a current diagnosis of a 
chronic disability for which service connection could be 
established.  See 38 U.S.C.A. § 1110; Watson, 4 Vet. App. at 
314.  As he failed provide additional evidence in support of 
his claim and did not report for VA psychiatric examinations, 
it cannot be now concluded whether there is a current medical 
diagnosis of a chronic acquired psychiatric disability of 
service origin.


The evidence of record does not show, nor is it contended by 
or on behalf of the claimant, that his psychiatric disability 
is related to any combat service; neither is it mentioned 
that he engaged in any combat with the enemy during active 
service; thus, the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) are not applicable in this case.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the appellant's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in this instance where the weight of the 
evidence is against the claim (fundamentally contradicting 
diagnoses of disabilities, arrived at by competent (medical) 
evidence within only a few months apart, based on the same 
reports of long-standing history of alcohol abuse; absence of 
contemporaneous medical evidence of a current diagnosis of a 
chronic disability of service origin; and the claimant's 
apparent disregard for his duty to cooperate with VA to 
develop the facts pertinent to his claim).


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disability is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 


